                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER RICHARD COLE,                                   Case No. 18-cv-02874-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                               ORDER REGARDING PLAINTIFF’S
                                                  v.                                           REQUEST FOR SUBPOENA;
                                   9
                                                                                               EXTENDING TIME FOR PLAINTIFF
                                  10     SANTA RITA JAIL,                                      TO FILE AMENDED COMPLAINT
                                                         Defendant.                            Re: Dkt. No. 17
                                  11

                                  12
Northern District of California
 United States District Court




                                               On May 16, 2018, plaintiff, a prisoner at the California Substance Abuse Treatment Facility in
                                  13
                                       Corcoran, California, filed a pro se complaint under 42 U.S.C. § 1983 against the medical department
                                  14
                                       at the Santa Rita Jail (“Santa Rita”), where he was previously incarcerated. Plaintiff alleges that he
                                  15
                                       suffered a delay in dental care and ineffective pain treatment for three tooth abscesses during his time
                                  16
                                       at Santa Rita. On July 23, 2018, the Court reviewed the complaint and found that it stated an Eighth
                                  17
                                       Amendment claim for deliberate indifference to serious medical needs. However, because plaintiff
                                  18
                                       failed to link any defendant(s) to the claim, the complaint was dismissed with leave to amend.
                                  19
                                               Plaintiff reports that he has attempted to obtain through informal means the name(s) of the
                                  20
                                       dental staff that treated him during his time at Santa Rita, but that he has not received a response. He
                                  21
                                       requests to now obtain the information using a records subpoena. Pursuant to plaintiff’s request, the
                                  22
                                       Clerk shall send petitioner a blank subpoena form. Plaintiff shall fill out the front side of the form
                                  23
                                       according to its instructions, leaving the signature line and date blank. Only the Clerk or an
                                  24
                                       attorney authorized to practice in the issuing court may sign a subpoena. See FRCP 45(a)(1)(D)(3).
                                  25
                                       After completing the form, plaintiff shall return the form to the Court, with the signature and date line
                                  26
                                       blank. The Clerk will review the completed form and, if the form is not deficient, the Clerk will then
                                  27
                                       sign and issue the subpoena.
                                  28
                                   1          The Clerk shall send a courtesy copy of this order along with the July 23, 2018 order of

                                   2   dismissal with leave to amend (dkt. no. 8) to the Alameda County Counsel’s Office. County Counsel

                                   3   is strongly encouraged to promptly provide to plaintiff a copy of his dental records for the time he

                                   4   was housed at Santa Rita if they have not done so yet.

                                   5          The Court sua sponte extends the time for plaintiff to file his amended complaint. In order

                                   6   to give plaintiff sufficient time to discover the name(s) of the proper defendant(s), plaintiff shall

                                   7   file an amended complaint within ninety (90) days from the date of this order.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 12/7/2018

                                  10

                                  11
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  12                                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
